DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Hori et al. (US 2016/0096227).
Claim 1:
	Hori discloses a method of monitoring a tool clamping device mounted on a machine spindle (para. [0012]), a clamping force of the tool clamping device is generated by a spring assembly (33) which exerts a force in a direction of a clamping position on an actuating element (30) actuating clamping or release of a tool (T) or tool holder (para. [0037]), the method comprising: continuously measuring and recording as a function of time during the release and/or clamping of the tool (T) or tool holder the spring force and the displacement of the actuating element (paras. [0037], [0039], [0050]; figures 5 and 6, where figure 5 shows pressure over time), and determining at least one parameter characteristic for status of the tool clamping device (para. [0050]; biasing unit life, time-to-replacement, based on change in spring characteristics) with a spring characteristic curve in the form of the spring force as a function of the displacement (figure 6) being determined based on the spring force and the displacement as functions of time (figure 5).
Claim 2:
	Hori discloses that the at least one parameter is determined based on the spring force acting along a predefined displacement (paras. [0050], [0057]).
Claim 3:
	Hori discloses that the at least one parameter is a spring constant, calculated based on the spring force as a function of the displacement within a predefined stretch of the displacement (figures 5 and 6; paras. [0055]-[0058]).
Claim 4:
	Hori discloses that a full cycle of release and clamping is completed (paras. [0055]-[0056]), and wherein the at least one parameter is lost energy converted into heat or a quotient of the lost energy converted into heat and total work expended (the lost energy is represented by the area between the curves of the clamping and unclamping paths of figure 6).
Claim 5:
	Hori discloses that the at least one parameter is a measure of deviation of the spring force as a function of the displacement from a linear curve within a first predefined stretch of the displacement in which a deviation that is as low as possible from a linear curve is desired (figures 5 and 6; paras. [0055]-[0058]).
Claim 7:
	Hori discloses that the at least one parameter is at least one time interval between two points in time which are dedicated to predefined changes in the shape of the spring characteristic curve (figures 5 and 6; paras. [0055]-[0058]).
Claim 8:
	Hori discloses that the time interval is the time between the electronic triggering of a movement leading to the release of the tool or tool holder and the beginning of this movement and/or the time between the beginning of a movement leading to the release of a tool or tool holder and an application of force on the spring assembly and/or the time between an application of force on the spring assembly and the ejection of the tool or tool holder (figures 5 and 6; paras. [0055]-[0058]).
Claim 10:
	Hori discloses that in the event of a deviation of the at least one parameter from a reference value which exceeds a predefined threshold or indicates the presence of a defect by any other means, a message is sent to an electronic control unit (80) which controls the operation of the machine spindle and/or an optical and/or acoustic warning signal for the operating personnel is emitted by means of a display unit (paras. [0070]-[0071]).
Claim 11:
	Hori discloses that the reference value is a fixed predetermined value, or a value of the at least one parameter that was stored in a data storage unit of a monitoring device provided to implement the method, which value had been determined in a previous release and clamping cycle (paras. [0070]-[0071]).
Claim 12:
	Hori discloses that values of a characteristic parameter determined are stored in a data storage unit of a monitoring device, and that based on the values stored, rates of change are calculated and used to predict the future development of the characteristic parameter over time (paras. [0070]-[0071]).
Claim 13:
	Hori discloses that the spring force is indirectly measured in that a hydraulic force - which counteracts the spring force and which is exerted on a plunger (45) of a hydraulic release mechanism, which plunger, during the release operation, exerts a force on the actuating element in the direction of the release position - is calculated from the pressure measurement of a hydraulic fluid and the surface area of the plunger (para. [0056]).
Claim 14:
	Hori discloses that on each axial side of the plunger, a pressure of the hydraulic fluid acting on the plunger is measured, that based on this pressure and the surface area of each respective side of the plunger, a force acting from this side on the plunger is calculated, and that by taking the difference between these two forces, the resulting hydraulic force on the plunger, which counteracts the spring force, is calculated (paras. [0056]-[0058]).
Claim 15:
	Hori discloses stopping operation of the machine spindle once a deviation of the at least one parameter from a reference value exceeds a predefined threshold (paras. [0070]-[0071]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Takano (US  2018/0036854).
Claim 6:
	Hori discloses measuring the spring force as a function of time during clamping and unclamping (figures 5 and 6; paras. [0055]-[0058]) but does not explicitly teach determining a deviation of a predefined extent as a sign of correct ejection of the tool or tool holder from the tool clamping device.
Takano teaches a method for evaluating tool or tool holder installation wherein a position detector (61, 62, 63) measures the position of the draw bar (22) and sends a signal to indicate the position of the draw bar, the position of the draw bar being a function of the chuck being in a clamped state with a tool, a clamped state without a tool and an unclamped state (figures 3 and 4; paras. [0045]-[0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, in light of the teaching of Takano that it is desirable to monitor the clamped or unclamped state of the tool using sensors, to have monitored and interpreted the pressure sensor data of Hori for deviations in the spring force indicating ejection of the tool or tool holder.
Claim 9:
	Hori discloses measuring the spring force as a function of time during clamping and unclamping (figures 5 and 6; paras. [0055]-[0058]) but does not explicitly teach that the at least one parameter is the maximum force occurring at the end of a release cycle which occurs when the displacement of the actuating element is limited by a mechanical stop.
Takano teaches a method for evaluating tool or tool holder installation wherein a position detector (61, 62, 63) measures the position of the draw bar (22) and sends a signal to indicate the position of the draw bar, the position of the draw bar being a function of the chuck being in a clamped state with a tool, a clamped state without a tool and an unclamped state (figures 3 and 4; paras. [0045]-[0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, in light of the teaching of Takano that it is desirable to monitor the state of the tool clamp using sensors, to have monitored and interpreted the pressure sensor data of Hori for maximum force curves in the spring force indicating that the rod (45) has traversed, under pressure (42), to the extent at which the shoulder of the rod is in direct contact with the wall of the clamping chamber (41) and cannot travel any further, such wall and shoulder contact acting as a mechanical stop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726